Citation Nr: 0416146	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-51 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for adjustment 
disorder with mixed emotional features.  The veteran 
subsequently perfected an appeal as to that issue.

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  He subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In an October 2000 Order, the Court vacated and remanded the 
Board's June 2000 decision.  The case was subsequently 
returned to the Board for further appellate review consistent 
with the Court's decision.

In August 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in a 
Supplemental Statement of the Case (SSOC) dated in February 
2002, the RO continued to deny the veteran's claim.  His 
claims folder was then returned to the Board for further 
appellate review.

In a December 2002 decision, the Board again denied 
entitlement to service connection for a psychiatric disorder.  
The veteran once again appealed to the Court.

While this case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's December 2002 decision and 
to remand the veteran's claim for readjudication.  In a March 
2003 Order, the Court granted the joint motion, vacated the 
Board's December 2002 decision, and remanded the veteran's 
claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  The Board then remanded this appeal in 
March 2004 to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

As will be discussed in further detail below, this case is 
once again being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

As noted in the Introduction, the issue presented for appeal 
was denied by the Board in a December 2002 decision.  The 
veteran subsequently appealed that decision to the Court.  
While that case was pending at the Court, the VA Office of 
the General Counsel and the veteran's attorney filed a joint 
motion to vacate the Board's December 2002 decision, and to 
remand this claim for readjudication.  In that motion, the 
parties asserted that the Board had failed to identify 
evidence showing that the veteran had been advised which 
portion of the information and evidence, if any, was to be 
provided by him, and which portion would be provided by VA, 
as required by the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The parties also found that they were 
unable to identify any documents in the record that satisfied 
this requirement.

In accordance with the concerns raised in the joint motion, 
the Board remanded this case in March 2004 to ensure full 
compliance with the notification provisions of the VCAA, 
pursuant to Charles and other applicable authority.  In 
particular, the RO instructed the RO to advise the veteran of 
the information or evidence needed to substantiate his claim, 
and to advise the veteran as to his and VA's responsibilities 
under the VCAA, including which portion of the evidence 
should be provided by the veteran, and which portion should 
be provided by VA.

Only after completing the aforementioned development was the 
RO instructed to readjudicate the issue on appeal.  If the 
benefit sought on appeal remained denied, the RO was 
instructed to then issue a Supplemental Statement of the Case 
(SSOC) to the veteran and his representative.

The record reflects that, following the Board's March 2004 
remand, the RO issued an SSOC in which it continued to deny 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  In the SSOC, the RO discussed a 
letter issued in August 2001 in which the veteran had been 
advised of the enactment of the VCAA.  The RO essentially 
concluded that the notification requirements of the VCAA had 
been satisfied by the August 2001 letter.  No further action 
was taken with respect to the veteran's claim, and the claims 
folder was subsequently returned to the Board for further 
appellate review.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that, where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law whenever it fails to ensure compliance.

As will be explained in greater detail below, the Board 
believes that the remand instructions of the Court and the 
Board have not been complied with in this case.  Therefore, 
another remand is warranted.

In the joint motion, the VA General Counsel and the veteran's 
attorney found that the Board had failed to identify evidence 
showing that the veteran had been advised which portion of 
the information and evidence, if any, was to be provided by 
him, and which portion would be provided by VA, as required 
by the VCAA.  The parties also found that they were unable to 
identify any documents in the record that satisfied this 
requirement.

The Board believes that it is implicit in this second finding 
that the parties to the joint motion believed that the August 
2001 letter did not satisfy the requirements of the VCAA.  
Thus, the parties concluded that a remand was warranted so 
that the requirements of the VCAA could be satisfied.  
Because this motion was granted by the Court, these 
conclusions represent mandates of the Court under Rule 41(b) 
of the Court's Rules of Practice and Procedure, and must be 
complied with by the Board.

Therefore, the Board finds that, by merely citing to the 
August 2001 as having satisfied the requirements of the VCAA, 
the RO failed to comply with the instructions contained in 
the joint motion or the Board's March 2004 remand.

Thus, the Board concludes that a remand of this case is 
necessary so that the RO can issue a new letter to the 
veteran that satisfies the requirements of the VCAA.

Accordingly, this case is remanded for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  Then the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


